Case 1:20-cv-00417-JJM-PAS Document 13-1 Filed 10/27/20 Page 1 of 9 PageID #: 457




                                UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF RHODE ISLAND

 JOSEPH GRILLO, pro se                     :
                                           :
                 Plaintiff,                :
                                           :
         v.                                :        C.A. No. 2020-CV-0417-JJM-PAS
                                           :        (R.I. Superior Court C.A. PC-2020-5326)
 ERIC LYNN ANDRIST,                        :
                                           :
                 Defendant                 :

                    DEFENDANT’S MEMORANDUM IN SUPPORT OF
                OBJECTION TO MOTION FOR PRELIMINARY INJUNCTION

         Defendant Eric Lynn Andrist submits this Memorandum in support of his objection to

 Plaintiff’s Motion for Preliminary Injunction (CM/ECF 11). As argued in further detail below,

 the Court should deny the Motion because (1) Plaintiff is not likely to succeed on the merits, (2)

 the balance of harms weighs in favor denying the Motion and (3) the requested relief disturbs the

 status quo.



 I.      Legal standard

         To successfully obtain a preliminary injunction, a plaintiff must establish

         (1) a substantial likelihood of success on the merits, (2) a significant risk of irreparable
         harm if the injunction is withheld, (3) a favorable balance of hardships, and (4) a fit (or
         lack of friction) between the injunction and the public interest.

 NuVasive, Inc. v. Day, 954 F.3d 439, 443 (1st Cir. 2020) (citation omitted).1 Of these four

 criteria, “[t]he likelihood of success on the merits is the critical factor.” American Trucking

 Assoc. v. Alviti, C.A. 18-378-WES (Sept. 10, 2020) (slip op., p.6) (quoting Schofield v. Clark,

 686 F.Supp. 2d 124, 126 (D.Mass. 2010) (citation omitted)).


         1
                 Plaintiff’s Memorandum (CM/ECF 11-1), p. 11 states the Rhode Island state law
                 standard for a preliminary injunction, which does not apply here.
Case 1:20-cv-00417-JJM-PAS Document 13-1 Filed 10/27/20 Page 2 of 9 PageID #: 458




         Also,

         The purpose of a preliminary injunction is to preserve the status quo until a trial on the
         merits can be held; it protects the “last uncontested status which preceded the pending
         controversy.”

 Cohen v. Brown Univ., 809 F.Supp. 978, 999 (D.R.I. 1992). See generally American Trucking

 Assoc. v. Aliviti, C.A. No. 18-378 (D.R.I. Sept. 10, 2020) (slip op.) p. 5.



 II.     Argument

         A.       Plaintiff is not likely to succeed on the merits.

         The Amended Complaint contains five counts with asserted legal bases for relief. A

 review of each them reveals that none are likely to succeed on the merits.

                  1.       Count I: Intentional Infliction of Emotional Distress

         Following the Restatement of Torts, Rhode Island courts set a high bar for a claim of

 intentional infliction of emotional distress, describe the standard this way:

         "It has not been enough that the defendant has acted with an intent which is tortious or
         even criminal, or that he has intended to inflict emotional distress, or even that his
         conduct has been characterized by 'malice,' or a degree of aggravation which would
         entitle the plaintiff to punitive damages for another tort. Liability has been found only
         where the conduct has been so outrageous in character, and so extreme in degree, as to go
         beyond all possible bounds of decency, and to be regarded as atrocious, and utterly
         intolerable in a civilized community. Generally, the case is one in which the recitation of
         the facts to an average member of the community would arouse his resentment against the
         actor, and lead him to exclaim, 'Outrageous!' " Restatement (Second) Torts, § 46 cmt. d,
         at 73 (Emphasis added.)

 Swerdlick v. Koch, 721 A.2d 849, 863 (R.I. 1998); see also Gross v. Pare, 185 A.3d 1242 (R.I.

 2018) (upholding directed verdict on intentional infliction of emotional distress claim.)

         The Amended Complaint identifies the following statements and/or communications that

 comprise the alleged intentional infliction of emotional distress:


                                                         2
Case 1:20-cv-00417-JJM-PAS Document 13-1 Filed 10/27/20 Page 3 of 9 PageID #: 459




         1.       The entries referring to Plaintiff on the online doctor database (¶45);

         2.       Plaintiff’s complaints to Board of Medical Licensure (¶¶53, 57)

         3.       Communications with the Providence Journal (¶54)

         4.       Communications to the FBI (¶55)

         With regard to the online doctor database, Defendant argues in his Motion to Stay (see

 CM/ECF 5-1, pp. 7-10) the website engages in First Amendment protected speech that makes

 this claim subject to dismissal under R.I.G.L. §9-33-2. See also CM/ECF 12-1 (reply

 memorandum). Also, Plaintiff has conceded that the contents are accurate. See CM/ECF 12-1,

 pp. 1-3.

         Defendant’s complaint to the Board of Medical Licensure is also privileged pursuant to

 R.I.G.L. §9-33-2. See CM/ECF 5-1, p.10.

         Defendant’s communications with the Providence Journal are reproduced at CM/ECF 12-

 3, 12-4. They do not come close to the Swerdlick (or Restatement) standard of outrageous

 conduct. Nor do Defendant’s communication with the FBI. See CM/ECF 12-2, ¶¶16-17.

                  2.      Count II: Intentional Interference With Prospective Advantage

         In Count II, Plaintiff seeks relief based on a claim that his business prospects have been

 damaged by the posting on the Patient Safety League website. As noted before, (see p. 3, supra),

 the material on the website is protected First Amendment speech, and Plaintiff has admitted (or

 at least does not dispute) the accuracy of its contents. As a result, the contents are privileged

 from this claim. Alternatively, the contents are not “improper;” therefore, Plaintiff’s claim fails

 on this basis as well. See, e.g., Avilla v. Newport Grand Jai Alai, 935 A.2d 91, 98 (R.I. 2007)

 (discussing element of “improper” interference).




                                                       3
Case 1:20-cv-00417-JJM-PAS Document 13-1 Filed 10/27/20 Page 4 of 9 PageID #: 460




                  3.      Count III: Invasion Of Privacy Based On False Light

          Count III of the Amended Complaint seeks relief under R.I.G.L. §9-1-28.1(a)(4) based on

 an allegation that the references to Plaintiff in the website’s doctor database place him in a false

 light.

          In Swerdlick v. Koch, supra, 721 A.2d 849, 861-62 (R.I. 1998), the Rhode Island

 Supreme Court described the elements of this claim as follows:

          To recover under this section, plaintiffs must establish that "[t]here has been some
          publication of a false or fictitious fact which implies an association which does not exist;
          [and] [t]he association which has been published or implied would be objectionable to the
          ordinary reasonable man under the circumstances ." Section 9-1-28.1(a)(4)(i)(A)(B).
          Unlike defamation, a false-light action requires that a plaintiff be "given unreasonable and
          highly objectionable publicity that attributes to him characteristics, conduct or beliefs that
          are false, and so is placed before the public in a false position." Restatement (Second)
          Torts, § 652E cmt. b, at 395. Further, a plaintiff states a cause of action for invasion of
          privacy when "there is such a major misrepresentation of his character, history, activities
          or beliefs that serious offense may reasonably be expected to be taken by a reasonable
          man in his position." Id. cmt. c, at 396.

 This Count also suffers from the same two fatal flaws as its predecessors. First, everything on

 the website is factual and accurate by Plaintiff’s own admission and/or non-objection. Second,

 the website is protected speech as provided in R.I.G.L. §9-33-2.

                  4.      Count IV: Defamation

          Once again, the references to Plaintiff on the Patient Safety League website are factual

 and accurate, eliminating this claim. Also, the website’s contents are protected First Amendment

 speech that is privileged under R.I.G.L. §9-33-2.

                  5.      Count V: Americans With Disabilities Act

          In Count V of the Complaint, Plaintiff alleges that the Patient Safety League website is a

 “place of public accommodation” subject to regulation under Title III of the Americans With

 Disabilities Act, 42 U.S.C. §§12181 et seq. This makes no sense. A website is not a “place,”

                                                       4
Case 1:20-cv-00417-JJM-PAS Document 13-1 Filed 10/27/20 Page 5 of 9 PageID #: 461




 never mind a “place of public accommodation.” Also, it is impossible to shoehorn a website into

 the definitions of “public accommodation” set forth in the statute.

         At 42 U.S.C. §12181(7), the statute defines “public accommodation” this way:

         The following private entities are considered public accommodations for purposes of this
         subchapter, if the operations of such entities affect commerce-

         (A)     an inn, hotel, motel, or other place of lodging, except for an establishment located
                 within a building that contains not more than five rooms for rent or hire and that is
                 actually occupied by the proprietor of such establishment as the residence of such
                 proprietor;

         (B)     a restaurant, bar, or other establishment serving food or drink;

         (C)     a motion picture house, theater, concert hall, stadium, or other place of exhibition
                 or entertainment;

         (D)     an auditorium, convention center, lecture hall, or other place of public gathering;

         (E)     a bakery, grocery store, clothing store, hardware store, shopping center, or other
                 sales or rental establishment;

         (F)     a laundromat, dry-cleaner, bank, barber shop, beauty shop, travel service, shoe
                 repair service, funeral parlor, gas station, office of an accountant or lawyer,
                 pharmacy, insurance office, professional office of a health care provider, hospital,
                 or other service establishment;

         (G)     a terminal, depot, or other station used for specified public transportation;

         (H)     a museum, library, gallery, or other place of public display or collection;

         (I)     a park, zoo, amusement park, or other place of recreation;

         (J)     a nursery, elementary, secondary, undergraduate, or postgraduate private school,
                 or other place of education;

         (K)     a day care center, senior citizen center, homeless shelter, food bank, adoption
                 agency, or other social service center establishment; and

         (L)     a gymnasium, health spa, bowling alley, golf course, or other place of exercise or
                 recreation.




                                                      5
Case 1:20-cv-00417-JJM-PAS Document 13-1 Filed 10/27/20 Page 6 of 9 PageID #: 462




          While it is not entirely clear, it appears Plaintiff is claiming that the website qualifies as a

 “place of public accommodation” under 42 U.S.C. §12181(7)(J), which applies to:

         (J)      a nursery, elementary, secondary, undergraduate, or postgraduate private school,
                  or other place of education;

 The Amended Complaint, §78 appears to contend that the website is an “other place of

 education” because the Patient Safety League has the mission to “educate the public about

 medical errors and harm and how to remain safe as a patient.” Defendant has not found a case

 decision that has addressed this argument, but an interpretation that a website is an “other place

 of education” would be inconsistent with the specific list of education institutions that precedes it

 in the section of the statute. Also, such a reading would drastically expand the scope of the

 Americans with Disabilities Act to authorize prior restraints across the entire field of published

 speech, contrary to the free speech values enshrined in the First Amendment to the Constitution.2

         Defendant respectfully submits the Amended Complaint’s proposed interpretation of the

 Americans with Disabilities Act is, to use a technical legal term, kooky.

                  6.       The Patient Safety League

         Plaintiff’s Memo in support of the Motion for Preliminary Injunction (CM/ECF 11-1, pp.

 2-10), as supported by Plaintiff’s Second Affidavit (CM/ECF 11-3), argues that the Court should

 issue a preliminary injunction to shut down the website because the Patient Safety League is an

 illegal organization and because Plaintiff believes that Defendant is a bad person. While much of


         2
                  For example, Plaintiff’s interpretation of “public accommodations” could be
                  extended to provide courts with authority to issue prior restraints of theatrical
                  productions. The French playwright Moliere famously stated that his goal in
                  writing satires was “plaire et instruire” (or to entertain and instruct) which, under
                  Plaintiff’s reasoning would make every one of Moliere’s plays an educational
                  entity which qualifies as a “public accommodation” subject to the regulation of
                  the Americans with Disabilities Act.

                                                         6
Case 1:20-cv-00417-JJM-PAS Document 13-1 Filed 10/27/20 Page 7 of 9 PageID #: 463




 this content is objectionable, the simple facts are that the Patient Safety League is not a party to

 this action, this Court probably lacks jurisdiction over it (see CM/ECF 5-1, p.4, n.1, citing

 Narcisi v. Turtleboy Digital Marketing LLC, C.A. 2019-CV-0329 (Memorandum and Order,

 September 3, 2020)) and, in any event, the League’s activities that involve doctors other than

 Plaintiff are not relevant to the matters before this Honorable Court. Plaintiff can try to sue the

 Patient Safety League in California regarding its activities that involve him personally (subject to

 California’s anti-SLAPP statute), and/or he can petition the California authorities to revoke the

 organization’s charter.

         C.       Plaintiff’s claimed harm in the absence of preliminary injunctive relief, is matched
                  or exceeded by the irreparable harm Defendant will suffer if preliminary
                  injunctive relief is granted.

         Plaintiff’s claim is based primarily on the financial harm he claims to suffer as a result of

 information posted on the website. This can be compensated with money damages. In contrast,

 if the requested preliminary injunction is granted, Defendant will suffer irreparable harm in the

 form of denial of a Constitutional right of free speech. See, e.g., Elrod v. Burns, 427 U.S. 347,

 373 (1976) (noting that the “loss of First Amendment freedoms ... unquestionably

 constitutes irreparable injury”).

         D.       The requested preliminary injunctive relief is not in the public interest.

         Rhode Island’s anti-SLAPP statute, R.I.G.L. §§9-33-1, states this public policy:

         The legislature finds and declares that full participation by persons and organizations and
         robust discussion of issues of public concern before the legislative, judicial, and
         administrative bodies and in other public fora are essential to the democratic process, that
         there has been a disturbing increase in lawsuits brought primarily to chill the valid
         exercise of the constitutional rights of freedom of speech and petition for the redress of
         grievances; that such litigation is disfavored and should be resolved quickly with
         minimum cost to citizens who have participated in matters of public concern.




                                                        7
Case 1:20-cv-00417-JJM-PAS Document 13-1 Filed 10/27/20 Page 8 of 9 PageID #: 464




 An Order from this Honorable Court denying the Motion for Preliminary Injunction would

 advance the public interest by supporting the policy of Rhode Island’s anti-SLAPP statute and

 defending the right to free speech.

         E.       The requested relief would disturb the status quo, effectively deciding the case in
                  chief without a trial.

         The content on the website that refers to Plaintiff was first posted in 2014. That is the

 status quo. Plaintiff brought this lawsuit to change that status quo; therefore, therefore, the

 Motion’s proposal to decide the case in chief through a preliminary injunction is not an

 appropriate use of Fed.R.Civ.P. 65(a).



 III.    Conclusion

         A review of the Motion for Preliminary Injunction and supporting papers confirms that

 this lawsuit is all about suppressing protected speech in violation of the First Amendment and

 R.I.G.L. §9-33-2. Also, a detailed review of the specific legal theories expressed in the Amended

 Complaint confirms this lawsuit as a whole is highly unlikely to succeed on the merits,

 independent of Rhode Island’s anti-SLAPP statute. For these reasons, the Court should deny the

 Motion for Preliminary Injunction and move forward with Defendant’s Motion to Stay, Dismiss

 and Award Damages and Attorney’s Fees.




                                                       8
Case 1:20-cv-00417-JJM-PAS Document 13-1 Filed 10/27/20 Page 9 of 9 PageID #: 465




                                                             Respectfully submitted,

                                                             Defendant Eric Lynn Andrist

                                                             By his attorney,

                                                             /s/ Samuel D. Zurier
                                                             Samuel D. Zurier (#3576)
                                                             55 Dorrance Street, Suite 400
                                                             Providence, Rhode Island 02903
                                                             (401) 861-0200; (401) 861-2922 (fax)
 October 27, 2020                                            sdz@zurierlaw.com



                                                    CERTIFICATE OF SERVICE

      I hereby certify that on this 27th day of October, 2020, I served a copy of this
 Memorandum in Support of Objection to Motion for Preliminary Injunction through the Court’s
 CM/ECF system and by first class mail, postage prepaid, upon Plaintiff at the following address:

            Joseph Grillo
            73 Primrose Hill Road
            Barrington, RI 02806

            /s/ Samuel D. Zurier
 U:\Andrist\Drafts\Memo ISO Objection to Motion for PI.wpd




                                                                        9
